DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee(USPGPUB DOCUMENT: 2019/0027480, hereinafter Lee) in view of Kang (USPGPUB DOCUMENT: 2015/0228491, hereinafter Kang).


Re claim 1 Lee discloses in Figs 2, 3 & 9-15 a method for preparing a semiconductor memory device, comprising: forming an isolation layer(101) defining a first active region (active region of 105 in the vicinity SD1) in a substrate(100); forming a first doped region(SD1) in the first active region (active region of 105 in the vicinity SD1); forming a first word line(middle 200) buried in a first trench(120) adjacent to the first doped region(SD1); forming a high-level bit line contact(520) positioned on the first doped region: wherein the forming of the first word line(middle 200) comprises: forming a lower electrode structure(G1) and an upper electrode structure(G2) on the lower electrode structure(G1); wherein the forming of the upper electrode structure(G2) comprises: forming a source layer(220) substantially covering a sidewall of the first trench(120); forming a conductive layer(250) on the source layer(220); and forming a work-function adjustment layer(235) disposed between the source layer(220) and the conductive layer(250).

Lee does not disclose forming a first air gap surrounding the high-level bit line contact(520);

Kang disclose in Fig 16A forming a first air gap(left/right 417 of Kang) surrounding the high-level bit line contact(415);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kang to the teachings of Lee in order to reduce parasitic capacitance[0135, Kang].



Re claim 2 Lee and Kang disclose the method for preparing a semiconductor memory device of claim 1, further comprising: forming a second doped region(SD2) in a second active region (active region of 105 in the vicinity SD2) of the substrate(100), the second active region (active region of 105 in the vicinity SD2) being separated from the first active region (active region of 105 in the vicinity SD1) by the isolation layer(101); forming a second word line(leftmost 200) buried in a second trench adjacent to second doped region(SD2);
forming a low-level bit line(510) over the second doped region(SD2); and
forming a second air gap(left/right 417 of Kang) adjacent to the low-level bit line(510).

Re claim 6 Lee and Kang disclose the method for preparing a semiconductor memory device of claim 1, wherein a work function of the lower electrode structure(G1) is higher than a work function of the upper electrode structure(G2) (The work function of the work-function adjustment layer 235 may be lower than that of the lower electrode structure G1)[0029].

Re claim 7 Lee and Kang disclose the method for preparing a semiconductor memory device of claim 1, wherein the work-function adjustment layer(235) conformally covers an inner sidewall of the source layer(220) (See Fig 3 of Lee).

Re claim 8 Lee and Kang disclose the method for preparing a semiconductor memory device of claim 1, wherein the work-function adjustment layer(235) includes a metal or a metal nitride, and wherein the work-function adjustment element includes lanthanum (La) [0028 of Lee]. 




Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee(USPGPUB DOCUMENT: 2019/0027480, hereinafter Lee) and Kang in view of Huang (USPGPUB DOCUMENT: 2021/0074708, hereinafter Huang).


Re claim 3 Lee and Kang disclose the method for preparing a semiconductor memory device of claim 2,

Lee and Kang do not disclose further comprising:
forming a high-level bit line on the high-level bit line contact(520); and
forming a low-level bit line(510) contact between the low-level bit line(510) and the second doped region(SD2); wherein a height of the low-level bit line(510) contact is less than a
height of the high-level bit line contact(520).

Huang discloses in Fig 1 further comprising:
forming a high-level bit line(301) on the high-level bit line contact(305); and
forming a low-level bit line contact(403) between the low-level bit line(401) and the second doped region(107); wherein a height of the low-level bit line(401) contact is less than a height of the high-level bit line contact(305).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Huang to the teachings of Lee and Kang in order to achieve improved quality, yield, and reliability[0002, Huang].


Re claim 4 Lee and Kang and Huang disclose the method for preparing a semiconductor memory device of claim 3, wherein the first air gap(513/511) and the second air gap(513/511) are integrally formed, and the low-level bit line contact(403), the low-level bit line(401), and the high-level bit line contact(305) are integrally formed.

Re claim 5 Lee and Kang disclose the method for preparing a semiconductor memory device of claim 3, wherein a top surface of the high-level bit line contact(305) and a top surface of the low-level bit line(401) are substantially at the same level (since 305 and 401 are for the most part at the same level, this may be interpreted as wherein a top surface of the high-level bit line contact(305) and a top surface of the low-level bit line(401) are substantially at the same level).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819